Title: From John Adams to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 19 November 1824
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear General,
Quincy 19th: November 1824.

I was made very happy by your letter, from New York 20th: September. I regretted your short visit but I was highly delighted with it, and wished it was much longer. A visit at my age from such a friend is a memorable epocha in my poor history. I thank you for introducing to me that excellent gentleman, Mr Huger. I find him an intelligent, amiable gentleman as any I have seen. I was delighted with his conversation, which again was very much too short. I should earnestly wish another conversation with him but that is past all possibility. I rejoice with him that he has had another opportunity of meeting you. It gave me great pleasure to receive, from my Grand-daughter, the expression of her gratitude to you for a visit to her and her children at Cedar Grove. It gave me great pleasure to hear that you met my John at Baltimore. I hope my John & your George have renewed their friendship and have made it perpetual. Give my kindest regards to your Son and tell him I have some faint hope of seeing him with his beloved and respected Father again at Quincy in the Spring. Give my kind compliments to Monsieur ‘le Vasseur, who I hope will attend you next Spring.
I write you nothing upon our American Politics, because you have been in so many different parts you must know more upon Politics than I do. I believe very few men in the United States are less zealous in than it than I am. I find my ninetieth year so heavy a burden to bear that my nonchallénce is almost equal to that of Fontenelle, when he was almost an hundred; when Asparagus, in oil, affected him, more than the death of his earliest friend, who fell dead at his feet. Indeed, my total incapacity to do any good almost discourages me from trying.
The world will do its own business and will go on much as it has done heretofore. I have however spirit enough left to long to be with you at Monticello and Montpelier. The new King of France is represented to have begun his reign with great wisdom and prudence, and in the hope of his continuance in that way I say “vive le roi.” I am glad that you are to return to Washington to spend the Winter from whence we shall hear from you continually and the mighty bustle will then be over.
Meantime I am, with a grateful recollection of your invariable affection to America at all times, and an all places, and your invariable attachment to liberal principals in Religion & Government, / your sincere friend & humble servant
John Adams.